COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              ROBERT LEE HIGH
                                                                                   MEMORANDUM OPINION *
              v.     Record No. 2354-12-4                                              PER CURIAM
                                                                                       APRIL 30, 2013
              MICHAEL L. CLARK/FAMILY FLOORING, TWIN CITY
               FIRE INSURANCE COMPANY, DNS CONSTRUCTION,
               DOUGLAS WALLACE/DOUG-STEVE’S CARPENTRY AND
               THE UNINSURED EMPLOYERS’ FUND


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Kathleen Grace Walsh, on brief), for appellant.

                               (Thomas G. Bell, Jr.; Timberlake, Smith, Thomas, & Moses, P.C., on
                               brief), for appellee The Uninsured Employers’ Fund.

                               No brief for appellees Michael L. Clark/Family Flooring, Twin
                               City Fire Insurance Company, DNS Construction, and Douglas
                               Wallace/Doug-Steve’s Carpentry.


                     Robert Lee High appeals a decision of the Workers’ Compensation Commission finding

              that the commission did not have jurisdiction because Doug Wallace and Steve Griffith were

              partners and thus not counted as employees. We have reviewed the record and the commission’s

              opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

              by the commission in its final opinion. See High v. Michael L. Clark/Family Flooring, VWC

              File No. JCN VA010-0242-6083 (Nov. 30, 2012). We dispense with oral argument and

              summarily affirm because the facts and legal contentions are adequately presented in the




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                    Affirmed.




                                             -2-